CUSHMAN, District Judge
(after stating the facts as above). While there is a conflict in the decisions, the greater weight of authority denies jurisdiction to a court of admiralty in the matter of an account-*1017mg between co-owners. The Steamship Orleans, 11 Pet. 175, 9 L. Ed. 677; Grant et al. v. Poillon et al., 20 How. 162, 15 L. Ed. 871; Ward v. Thompson, 22 How. 330, 16 L. Ed. 249; The H. E. Willard (C. C.) 52 Fed. 387; The H. E. Willard (D. C.) 53 Fed. 599; The Larch, Fed. Cas. No. 8,085; Roberts v. Gallagher, Fed. Cas. No. 11,904; The Daniel Kaine (D. C.) 35 Fed. 785; Smith-Green Co. v. Bird, 90 Am. St Rep. 391, Note 2, “a” & “b”; 26 Cyc. 757; 36 Cyc. 36 (F).
“It must certainly be admitted that its [admiralty court’s] modes of proceeding have not been framed with any special reference to doing so, and that complicated accounts between part owners of vessels, and the rights oí the parties dependent on them, can hardly be worked out satisfactorily in this jurisdiction. The whole machinery of references and exceptions, find the numerous rules of pleading, and evidence, and practice, which courts of chancery have found necessary, to secure the rights of parties in suits for accounts, do not exist in the admiralty, and would not, in my opinion, be a useful addition to its simple, direct, and rapid modes of procedure.” Kellum v. Emerson, 2 Curt. 79, Fed. Cas. No. 7,669.
While matters of accounting have been entertained by courts of admiralty, it has almost uniformly been in cases where the accounting was incidental to a suit already rightfully in the admiralty court. The J. A. Brown, Fed. Cas. No. 7,118; The Emma B. (D. C.) 140 Fed. 771; The Thomas Sherlock (D. C.) 22 Fed. 253; The John E. Mulford (D. C.) 18 Fed. 455; The Larch, Fed. Cas. No. 8,085. In The Willamette Valley (D. C.) 76 Fed. 838, Judge Morrow, while District Judge, held that, in the absence of a lien upon the proceeds of the sale of a vessel, the admiralty court would not entertain or consider claims against the fund arising out of a liability on the part of the owners, although conceding that, in the absence of a claim asserted to the remnants by the owners, such proceeding had obtained in a number of cases.
The statement given from the libel makes it clear that any maritime questions arising in the present controversy would be purely incidental to the accounting between the co-owners of the two vessels, “Zillah May” and “Myrtle Bndresen,” rather than such accounting incident to any maritime controversy which might develop.
The case, as it stands, is one for an accounting. The claimants, according to the libel, refused to pay the account asserted by libelants. This necessitates a settlement of the account, which may or may not involve issues of a maritime character, and which may or may not involve consideration of liens on account thereof.
The court is therefore without jurisdiction to entertain the cause. Plaving reached this conclusion, it is not necessary to consider the other grounds of exception.
The exception to the jurisdiction is sustained.